Name: Commission Directive 2003/73/EC of 24 July 2003 amending Annex III to Directive 1999/94/EC of the European Parliament and of the Council (Text with EEA relevance)
 Type: Directive
 Subject Matter: land transport;  deterioration of the environment;  energy policy;  consumption;  oil industry
 Date Published: 2003-07-25

 Avis juridique important|32003L0073Commission Directive 2003/73/EC of 24 July 2003 amending Annex III to Directive 1999/94/EC of the European Parliament and of the Council (Text with EEA relevance) Official Journal L 186 , 25/07/2003 P. 0034 - 0035Commission Directive 2003/73/ECof 24 July 2003amending Annex III to Directive 1999/94/EC of the European Parliament and of the Council(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Directive 1999/94/EC of the European Parliament and of the Council of 13 December 1999 relating to the availability of consumer information on fuel economy and CO2 emissions in respect of the marketing of new passenger cars(1), and in particular Article 9 thereof,Whereas:(1) Annex III to Directive 1999/94/EC lays down a format for a poster which has to be exhibited at any point of sale of new passenger cars.(2) Provision should be made for the use of modern communication tools (electronic display), and to prevent the use of poster updating techniques which are less consumer-friendly.(3) Annex III to Directive 1999/94/EC should therefore be amended accordingly.(4) Consumer organisations and interested parties have been consulted.(5) The measures provided for in this Directive are in accordance with the opinion of the Committee established under Article 10 of Directive 1999/94/EC,HAS ADOPTED THIS DIRECTIVE:Article 1Annex III to Directive 1999/94/EC is replaced by the Annex to this Directive.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within one year of publication in the Official Journal of the European Union. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such a reference shall be adopted by Member States.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 24 July 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 12, 18.1.2000, p. 16.ANNEX"ANNEX IIIDESCRIPTION OF THE POSTER/DISPLAY TO BE DISPLAYED AT THE POINT OF SALEThe Member States must ensure that the poster/display meets, as a minimum, the following requirements:1. the poster or display is a minimum size of 70 cm x 50 cm;2. the information is easy to read;3. in a display where information is provided on an electronic screen, the screen size shall be at least 25 cm x 32 cm (17 inches). The information may be shown using scroll techniques;4. the passenger car models are grouped and listed separately according to fuel type (e.g. petrol or diesel etc.). Within each fuel type, models are ranked in order of increasing CO2 emissions, with the model with the lowest official fuel consumption being placed at the top of the list;5. for each passenger car model in the list the make, the numerical value of the official fuel consumption and the official specific emissions of CO2 are given. The value of the official fuel consumption is expressed in either litres per 100 kilometres (l/100 km), kilometres per litre (km/l), or an appropriate combination of these, and is quoted to one decimal place. The official specific emissions of CO2 are quoted to the nearest whole number in grams per kilometre (g/km).Such values may be expressed in different units (gallons and miles) to the extent compatible with the provisions of Directive 80/181/EEC.A suggested format is shown below:>PIC FILE= "L_2003186EN.003503.TIF">6. the poster/display contains the following text regarding the availability of the guide on fuel economy and CO2 emissions: "A guide on fuel economy and CO2 emissions which contains data for all new passenger car models is available at any point of sale free of charge"; in the case of a display featuring an electronic screen this message must be permanently visible;7. the poster/display contains the following text: "In addition to the fuel efficiency of a car, driving behaviour as well as other non-technical factors play a role in determining a car's fuel consumption and CO2 emissions. CO2 is the main greenhouse gas responsible for global warming"; in the case of a display featuring an electronic screen this message must be permanently visible;8. the poster/display will be updated at least every six months. Where an electronic display is used, the information shall be updated at least every three months;9. the poster/display may be substituted completely and permanently by an electronic screen. In this case the electronic screen shall be presented in such a way that it attracts the awareness of the consumer at least with the same intensity as a poster/display would have achieved."